31 So.3d 803 (2009)
Louis ROBENSON, Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D09-2834.
District Court of Appeal of Florida, First District.
November 24, 2009.
Rehearing Denied March 10, 2010.
Louis Robenson, pro se, Appellant.
Bill McCollum, Attorney General, and Ladawna Murphy, Assistant Attorney General, and Kathleen Von Hoene, General Counsel, for Appellee.
PER CURIAM.
DISMISSED. See Fla. R.App. P. 9.110(b); Hollingsworth v. Szczecina, 731 So.2d 790 (Fla. 1st DCA 1999) (dismissing appeal as untimely where mandamus proceedings below were civil in nature and appellate rights may be preserved by filing motion for relief in trial court); Mobley v. McNeil, 989 So.2d 1215, 1217 (Fla. 1st DCA 2008) (dismissing appeal because an order on motion for rehearing is not independently reviewable).
KAHN, BENTON, and CLARK, JJ., concur.